Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 02/24/2022 has been entered.

Status of Claims
Claims 1 and 11 have been amended.  Claims 1-20, as filed 02/24/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (page 7 of the Remarks dated 02/24/2022)  that the amended claims are directed to a practical application because they include additional elements that amount to significantly more. The Examiner respectfully disagrees. However, what is asserted by Applicant is not an improvement to the functioning of a computer, Monte Carlo analysis, to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of determining a bid price, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (pages 7-10 of the Remarks) that  the cited references do not teach or suggest “market pricing includes evaluation tags to allow line items of the labor pricing model or the bill of materials model to be included or excluded” and “aggregate and weight the market pricing model”. Applicant's arguments are persuasive. The rejection under 35 USC 103 is withdrawn.

Claim Interpretation - Intended Use
Regarding claims 1-10, Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  Claim 1: “processing circuitry, configured to: determine market pricing …; determine strategic pricing ….; determine a competitor evaluation of said offering …..; and aggregate said market pricing, said strategic pricing and said competitor evaluation ….” “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Rejections - 35 USC § 101
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “an apparatus configured to determine market pricing”. 
Claim 1 is directed to the abstract idea of “determining market pricing” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 11  recite “determine market pricing of an offering derivable from a labor pricing model to estimate a cost of a service, or derivable from a bill of materials model to estimate a cost of a good, said market pricing including evaluation tags to allow line items of said labor pricing model or said bill of materials model to be included or excluded therefrom; determine strategic pricing of said offering derivable from a likelihood of an action being taken and a magnitude of pricing change if said action occurs; determine a competitor evaluation of said offering capturing a view of a customer towards each competitive offering along factors beyond solely cost; and aggregate and weigh said market pricing, said strategic pricing and said competitor evaluation to produce a bid price for said offering within a confidence interval.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processing circuitry” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of determining market pricing.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining market pricing using computer technology (e.g. processing circuitry).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as what data is input into the pricing model (claims 2, 6, 7, 12, 16, 17).  These additional elements of the claim such as “wherein said market pricing takes into account a baseline cost estimate of said offering.” Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining market pricing.
Dependent claims 3, 4, 5, 8, 9, 10, 13, 14, 15, 18, 19, and 20  recite limitations on how the market pricing model is determined. (E.G. claim 10 reciting Monte Carlo analysis.) The limitations represent the the use of a computer as a tool to perform the abstract idea. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining market pricing.
Dependent claims 2-10 and 12-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060136323 (Barry)  analyzing product price structures are provided by the present invention. The invention involves receiving product information about a multi-component product, such as a service plan, and analyzing individual price elements within the multi-component product. These individual price elements may include, purchase price, fixed periodic charges, up-front charges, variable charges, discounts, service contract length, service and maintenance costs, labor costs, and purchase minimums.
US 20070143171 (Boyd) Target pricing method (Manugistics)
US 20170351241 (Bowers) PREDICTIVE AND PRESCRIPTIVE ANALYTICS FOR SYSTEMS UNDER VARIABLE OPERATIONS [same applicant]
US 20180329994 (Xie) dynamic score floor modeling
US 20200327568 (Brackertz) 11 PRICE RULE INTEGRATED COMPARISON ENGINE
 US 10282758 (Els) Pricing control in a real-time network-based bidding environment G06Q 30/0275;  G06Q 30/0244;  G06Q 30/0251;  G06Q 30/0255;  G06Q 30/0269 (US);  G06Q 30/0271 (US);  G06Q 30/0277 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                              /DANIEL S FELTEN/Primary Examiner, Art Unit 3692